DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of March 25, 2021 is acknowledged and has been entered. The replacement drawing sheets are noted. In view thereof, the objection to the drawing figures is withdrawn. Claims 6, 10 and 16 were rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the response, claims 6, 10 and 16 have been amended. In view of the amendments, this rejection is withdrawn. New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Objections
Claims 1, 5 and 11 are objected to because of the following informalities:  
In claim 1, line 9, “be” should be changed to --been--.
Claim 5 recites “the sealing elements”, however there is no antecedent basis for this limitation because claim 4 has been amended.
In claim 11, line 6, “be” should be changed to --been--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3, 10-13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0003003 A1 (Cleven).
As concerns claim 1, Cleven discloses a system for stimulating a well, the system comprising: a tool 110 configured to be pumped downhole 0007); a sliding sleeve 160 configured to be positioned adjacent to an inner diameter of the casing 120; a shifting profile 190 positioned on an outer diameter of the tool that is configured to couple the sliding sleeve and the tool based on a pressure within an inner diameter of the tool after the tool has be pumped downhole to be aligned with the shifting profile (0026).
As concerns claim 2, Cleven discloses the system of claim 1, further comprising: a check valve 150 configured to cover and uncover a lower port 112 positioned on a first end of the tool, the check valve configured to cover the lower port when the pressure within the inner diameter of the tool exceeds a first pressure threshold.
	As concerns claim 3, Cleven discloses the system of claim 2, wherein the shifting profile 190 is configured to couple the sliding sleeve 160 and the tool 110 responsive to the pressure within the inner diameter of the tool exceeding a second pressure threshold.
	As concerns claim 10, Cleven discloses the system of claim 1, wherein a distance across an annulus is greater than the inner diameter of the tool (as illustrated).
	As concerns claim 11, Cleven discloses a method for stimulating a well, the system comprising: pumping a tool downhole within the casing in the well (0007); positioning a sliding sleeve 160 adjacent to an inner diameter of the casing 120; coupling the tool and the sliding sleeve via a shifting profile 190 based on a pressure within an inner diameter of the tool after the tool has be pumped downhole and is aligned with the shifting profile.

	As concerns claim 13, Cleven discloses the method of claim 12, further comprising: increasing the pressure within the inner diameter of the tool to be greater than a second pressure threshold; Attorney Docket:Customer ID. 109967 COMIT 1140-116/748526 5 coupling the sliding sleeve 160 and the tool responsive to the pressure within the inner diameter of the tool exceeding the second pressure threshold (0043).
	As concerns claim 20, Cleven discloses the method of claim 11, wherein a distance across the annulus is greater than the inner diameter of the tool (as illustrated, see figure 1).
Allowable Subject Matter
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as the prior art does not disclose, teach or suggest the system and method configured as claimed, and including the claimed steps.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679